            Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 1 of 22



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


TAMMY RAUL, Individually and on Behalf of
All Others Similarly Situated,                         Civil Action No.

                       Plaintiff,                      CLASS ACTION COMPLAINT FOR
                                                       VIOLATIONS OF THE FEDERAL
       v.                                              SECURITIES LAWS

SI FINANCIAL GROUP, INC., MARK D.
ALLIOD, RHEO A. BROUILLARD, ROGER                      JURY TRIAL DEMANDED
ENGLE, DONNA M. EVAN, MICHAEL R.
GARVEY, ROBERT O. GILLARD, KEVIN M.
MCCARTHY, KATHLEEN A. NEALON,
DENNIS POLLACK, and ROBERT C.
CUSHMAN SR.,

                       Defendants.



       Plaintiff Tammy Raul (“Plaintiff”) by and through her undersigned attorneys, brings this

class action on behalf of herself and all others similarly situated, and alleges the following based

upon personal knowledge as to those allegations concerning Plaintiff and, as to all other matters,

upon the investigation of counsel, which includes, without limitation: (a) review and analysis of

public filings made by SI Financial Group, Inc. (“SI Financial” or the “Company”) and other

related parties and non-parties with the United States Securities and Exchange Commission

(“SEC”); (b) review and analysis of press releases and other publications disseminated by certain

of the Defendants (defined below) and other related non-parties; (c) review of news articles,

shareholder communications, and postings on the Company’s website concerning the Company’s

public statements; and (d) review of other publicly available information concerning SI Financial

and the Defendants.
            Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 2 of 22



                               SUMMARY OF THE ACTION

       1.       Plaintiff brings this class action on behalf of the public shareholders of SI

Financial against the Company’s Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Section 14(a) and 20(a) of the Securities Exchange Act of

1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with

the proposed sale of the Company in an all-stock transaction with Berkshire Hills Bancorp, Inc.

(“Berkshire”) (the “Proposed Transaction”).

       2.       On December 11, 2018, SI Financial entered into an Agreement and Plan of

Merger (the “Merger Agreement”) with Berkshire, pursuant to which, among other things and

subject to the conditions set forth therein, the Company will merge with and into Berkshire (the

“Merger”), with Berkshire continuing as the surviving corporation. Immediately following the

Merger, SI Financial’s wholly-owned subsidiary, Savings Institute Bank and Trust, will merge

with and into Berkshire’s wholly-owned subsidiary, Berkshire Bank, with Berkshire Bank as the

surviving bank.

       3.       Pursuant to the terms of the Merger Agreement, each outstanding share of

common stock, of SI Financial will be converted into the right to receive 0.48 shares of common

stock of Berkshire (the “Merger Consideration”). Based on the closing price of Berkshire Hills

Bancorp common stock on the New York Stock Exchange on December 11, 2018, the last

trading day before public announcement of the Proposed Transaction, the value of the per share

merger consideration payable to holders of SI Financial common stock would be $15.02.

       4.       The consummation of the Proposed Transaction is subject to certain closing

conditions, including the approval of the stockholders of SI Financial.     The Company has

scheduled a special shareholder meeting for April 2, 2019 in connection with the Proposed

Transaction.



                                               2
            Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 3 of 22



       5.       The Proposed Transaction as currently constituted is unfair to SI Financial

shareholders because it does not adequately value the Company’s future growth prospects, which

will inure to Berkshire if the Proposed Transaction is consummated.

       6.       Indeed, the consideration to be paid to the class members is unconscionable,

unfair and grossly inadequate because, among other things: (a) the intrinsic value of the stock of

SI Financial is materially in excess of $15.02 per share, giving due consideration to the

possibilities of growth and profitability of SI Financial in light of its business, earnings and

earnings power, present and future; (b) the $15.02 per share price is inadequate and offers an

inadequate premium to the public stockholders of SI Financial; and (c) the Company received an

indication of interest letter proposing a 100% stock transaction valued at $16.00 per share, with a

fixed exchange ratio established at the time of a signing of a definitive agreement. In addition,

the potential acquiror expressed a willingness to provide up to 30% of the merger consideration

in the form of cash.     Defendants’ action in proceeding with the Proposed Transaction is

wrongful, unfair, and harmful to SI Financial’s public stockholders, and will deny them their

right to share proportionately in the true value of SI Financial’s future growth in profits and

earnings.

       7.       On February 26, 2019, in order to convince SI Financial’s stockholders to vote in

favor of the Proposed Transaction, the Board, jointly with Berkshire, authorized the filing of a

materially incomplete and misleading definitive proxy statement with the SEC (the “Proxy

Statement”), in violation of Sections 14(a) and 20(a) of the Exchange Act.

       8.       The Company’s Board has breached its fiduciary duties to SI Financial

shareholders by causing the Company to enter into the Merger Agreement that provides for the

sale of SI Financial at an unfair price, and deprives SI Financial’s public shareholders of

maximum value to which they are entitled.



                                                3
             Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 4 of 22



        9.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

SI Financial and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and

Rule 14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

SI Financial stockholders before the vote on the Proposed Transaction or, in the event the

Proposed Transaction is consummated, recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        10.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        11.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        12.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.             Additionally, the

Company’s common stock trades on the Nasdaq Global Market (“NASDAQ”), which is

headquartered in this District.

                                           THE PARTIES

        13.      Plaintiff is, and has been at all times relevant hereto, the owner of SI Financial

common stock.



                                                   4
          Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 5 of 22



       14.     Defendant SI Financial is a Maryland corporation with its principal executive

offices located at 803 Main Street, Willimantic, Connecticut 06226. The Company’s common

stock is traded on the NASDAQ under the symbol “SIFI.”

       15.     Defendant Mark D. Alliod (“Alliod”) is and has been the Chairman of the

Company’s Board at all times during the relevant time period.

       16.     Defendant Rheo A. Brouillard (“Brouillard”) is and has been a director of the

Company at all times during the relevant time period.

       17.     Defendant Roger Engle (“Engle”) is and has been a director of the Company at all

times during the relevant time period.

       18.     Defendant Donna M. Evan (“Evan”) is and has been a director of the Company at

all times during the relevant time period.

       19.     Defendant Michael R. Garvey (“Garvey”) is and has been a director of the

Company at all times during the relevant time period.

       20.     Defendant Robert O. Gillard (“Gillard”) is and has been a director of the

Company at all times during the relevant time period.

       21.     Defendant Kevin M. McCarthy (“McCarthy”) is and has been a director of the

Company at all times during the relevant time period.

       22.     Defendant Kathleen A. Nealon (“Nealon”) is and has been a director of the

Company at all times during the relevant time period.

       23.     Defendant Dennis Pollack (“Pollack”) is and has been a director of the Company

at all times during the relevant time period.

       24.     Defendant Robert C. Cushman Sr. (“Cushman”) is and has been a director of the

Company at all times during the relevant time period.




                                                5
          Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 6 of 22



        25.     Defendants Alliod, Brouillard, Engle, Evan, Garvey, Gillard, McCarthy, Nealon,

Pollack, and Cushman are collectively referred to herein as the “Individual Defendants.”

        26.     The Individual Defendants, along with Defendant SI Financial, are collectively

referred to herein as “Defendants.”

                                 CLASS ACTION ALLEGATIONS

        27.     Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of himself and the other public shareholders of SI Financial (the “Class”). Excluded from

the Class are Defendants herein and any person, firm, trust, corporation, or other entity related to

or affiliated with any of the Defendants.

        28.     This action is properly maintainable as a class action for the following reasons:

                a.        The Class is so numerous that joinder of all members is impracticable. As

of November 2, 2018, there were 12,0233,611 common shares of SI Financial outstanding, held

by hundreds, if not thousands, of individuals and entities scattered throughout the country.

                b.        Questions of law and fact are common to the Class, including, among

others: (i) whether Defendants have violated Sections 14(a) of the Exchange Act by

misrepresenting or omitting material information concerning the Proposed Transaction in the

Proxy Statement; (ii) whether the Individual Defendants have violated Section 20(a) of the

Exchange Act; and (iii) whether Plaintiff and the Class would be irreparably harmed if the

Proposed Transaction is consummated as currently contemplated and pursuant to the Proxy

Statement as currently composed.

                c.        Plaintiff is an adequate representative of the Class, has retained competent

counsel experienced in litigation of this nature, and will fairly and adequately protect the

interests of the Class.




                                                    6
           Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 7 of 22



               d.      Plaintiff’s claims are typical of the claims of the other members of the

Class and Plaintiff does not have any interests adverse to the Class.

               e.      The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to individual members

of the Class which would establish incompatible standards of conduct for the party opposing the

Class.

               f.      A class action is superior to other available methods for fairly and

efficiently adjudicating this controversy.

         29.   Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, preliminary and final

injunctive relief on behalf of the Class as a whole is entirely appropriate.

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

         30.   SI Financial is the holding company for Savings Institute Bank and Trust

Company (the “Bank”). Established in 1842, the Bank is a community-oriented financial

institution headquartered in Willimantic, Connecticut. The Bank provides a variety of financial

services to individuals, businesses and municipalities through its 23 offices in eastern

Connecticut and Rhode Island. Its primary products include savings, checking and certificate of

deposit accounts, residential and commercial mortgage loans, commercial business loans,

construction loans and consumer loans. The Company does not conduct any material business

other than owning all of the stock of the Bank and making payments on the subordinated

debentures held by the Company.




                                                  7
         Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 8 of 22



                    The Company Announces the Proposed Transaction

       31.    On December 11, 2018, SI Financial and Berkshire jointly issued a press release

announcing the Proposed Transaction. The press release stated in part:

       BOSTON, and WILLIMANTIC, Conn., Dec. 11, 2018 /PRNewswire/ --
        Berkshire Hills Bancorp, Inc. (NYSE: BHLB) (“Berkshire”) and SI Financial
       Group, Inc. (NASDAQ: SIFI) (“SIFI”) announced today that they have signed a
       definitive merger agreement under which Berkshire will acquire SIFI and its
       subsidiary, Savings Institute Bank and Trust Company (“Savings Institute”), in an
       all-stock transaction valued at $180 million based on Berkshire's stock price as of
       the close of business on December 10, 2018.

       Berkshire's total assets will increase to $13.6 billion including the $1.6 billion in
       acquired SIFI assets. SIFI reported $1.3 billion in loans and $1.3 billion in
       deposits     as    of September      30,    2018.     This     merger     agreement
       increases Berkshire's market presence with 18 branches in Eastern CT and 5
       branches in Rhode Island, adding to Berkshire's existing 9 Connecticut branches.

       "We're pleased to welcome Savings Institute's customers and employees to
       the Berkshire family," said Richard M. Marotta, Chief Executive Officer of
       Berkshire. "This transaction is a natural fit and brings with it a stable,
       longstanding deposit base with leading market position. The Savings Institute
       franchise strengthens our Northeast presence, as we gain scale in Connecticut and
       enter into attractive Rhode Island markets. Savings Institute is a well-established
       and trusted financial institution with deep client and community relationships. We
       look forward to expanding those relationships with the depth and breadth of our
       products and services. This partnership will produce attractive returns for both
       our existing shareholders and the new shareholders from SIFI joining us in this
       transaction."

       "We're excited to be joining with a successful regional bank that shares our
       commitment to community and customer service," commented Rheo A.
       Brouillard, President and Chief Executive Officer of SIFI. "Like Savings
       Institute, Berkshire Bank was established in the mid to late 1800s and has grown
       over the years as a result of that commitment. The combination of our two banks
       will provide greater convenience and a broader array of products to our customers
       who will continue to have the personalized service they have come to expect."

       TRANSACTION SUMMARY

       Under the terms of the merger agreement, each outstanding share of SIFI common
       stock will be exchanged for 0.48 shares of Berkshire Hills common stock. Upon
       closing, any outstanding SIFI options will be vested and converted
       into Berkshire options.




                                                8
         Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 9 of 22



       Following are selected transaction terms and metrics based upon current
       projections:

              •        Total transaction value: $180 million
              •        Price to September 30, 2018 tangible book value: 118%
              •        Tangible book value dilution of $0.53 per share or 2.4% with an
              expected less than 3.0 year earn-back period
              •        Anticipated to be 5% accretive to earnings per share in 2020, the
              first full year of integrated operations
              •        Core deposit premium: 2.6%
              •        Targeted cost saves: 30%

       LEADERSHIP

       Under the agreement, SIFI's President and Chief Executive Officer, Rheo A.
       Brouillard, will be appointed to Berkshire's Board of Directors when the merger is
       completed. Key business leaders from SIFI will remain with Berkshire Bank in
       continuing leadership roles.

       APPROVALS

       The transaction is intended to qualify as a tax-free reorganization for federal
       income tax purposes, and as a result, the shares of SIFI stock exchanged for
       shares of Berkshire stock are expected to be transferred on a tax-free basis. The
       definitive agreement has been approved by the unanimous votes of the Boards of
       Directors of both companies. Consummation of the agreement is subject to the
       approval of SIFI's shareholders, as well as state and federal regulatory agencies.
       The merger is targeted to be completed in the second quarter of 2019.

       ADVISORS

       Berkshire was advised by Piper Jaffray & Co. and legal counsel was provided
       by Luse Gorman, PC; SIFI was advised by Keefe, Bruyette & Woods, Inc., and
       legal counsel was provided by Kilpatrick Townsend & Stockton LLP.

       32.    Pursuant to the terms of the Merger Agreement, each outstanding share of

common stock, par value $0.01 per share, of SI Financial will be converted into the right to

receive 0.48 shares of common stock, par value $0.01 per share of Berkshire. Based on the

closing price of Berkshire Hills Bancorp common stock on the New York Stock Exchange on

December 11, 2018, the last trading day before public announcement of the Proposed

Transaction, the value of the per share merger consideration payable to holders of SI Financial

common stock would be $15.02.


                                               9
         Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 10 of 22



       33.      The Proposed Acquisition is subject to approval by the shareholders of SI

Financial, as well as regulatory approvals. The Company has scheduled a special meeting of

shareholders in connection with the Proposed Transaction for April 2, 2019.

                     The Proposed Transaction is Unfair to Shareholders

       34.      The Proposed Transaction, as currently contemplated, is unfair to the Company’s

shareholders.

       35.      For instance, in connection with the Proposed Transaction, the Company agreed

to preclusive deal protection devices that ensure that no competing offer for the Company would

be forthcoming.

       36.      Specifically, Defendants agreed to: (i) a no-solicitation provision that prohibits

the Company from soliciting, initiating, encouraging or participating in any discussion of or

otherwise considering any inquiry or proposal that may lead to an acquisition proposal; and (ii) a

provision that requires the Company to pay Berkshire a termination fee of $7.4 million.

       37.      These deal protection provisions, particularly when considered collectively,

substantially and improperly limited the Board’s ability to act with respect to investigating and

pursuing superior proposals and alternatives.         Given that the preclusive deal protection

provisions in the agreement between the companies impede a superior suitor from emerging, it is

imperative that the Company’s shareholders receive all material information necessary for them

to make an informed decision as to whether to tender their shares in favor of the Proposed

Transaction.

       38.      In addition, the consideration to be paid to the class members is unconscionable,

unfair and grossly inadequate, as demonstrated by Company D’s December 5, 2018 indication of

interest letter proposing a transaction to acquire SI Financial for value of $16.00 per share, nearly




                                                 10
         Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 11 of 22



a full dollar more than the $15.02 per share price currently contemplated by the Proposed

Transaction.

                               Compensation to the Company’s
               Officers and Directors Resulting From the Proposed Transaction

       39.     Certain of the officers and/or directors of the Company have significant financial

interests in completing the Proposed Transaction. The following charts, taken from the Proxy

Statement, show the payouts to the Company’s officers and directors as a result of the Proposed

Transaction:




       40.     Accordingly, certain of the Individual Defendants are motivated by their desire to

secure personal benefits as a result of the Proposed Transaction. Certain directors and/or officers

stand to reap millions of dollars of personal benefits at the expense of the Company and its

public shareholders if the Proposed Transaction is consummated, including the right to receive

change-in-control benefits (such as the acceleration of their stock options), thus putting their own

personal financial interests irreconcilably in conflict with the interests of the Company and its

public shareholders.

                     FALSE AND MISLEADING STATEMENTS
             AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       41.     On February 26, 2019, the Company filed the Proxy Statement with the SEC.

The Proxy Statement recommends that the Company’s stockholders vote in favor of the


                                                11
         Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 12 of 22



Proposed Transaction. The Proxy Statement contains the financial opinion and analyses of the

Company’s financial advisor Keefe, Bruyette & Woods, Inc. (“KBW”) in connection with the

Proposed Transaction.

       42.      Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.           However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions concerning whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                    Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding KBW’s Financial Opinion

       43.      The Proxy Statement contains the financial analyses and opinion of KBW

concerning the Proposed Transaction, but fails to provide material information concerning such.

       44.      With respect to KBW’s Berkshire Hills Bancorp Selected Companies Analyses,

the Proxy Statement fails to disclose the actual multiples for each of the selected companies’

financial performance found on page 52 of the Proxy Statement. Similarly, with respect to

KBW’s SI Financial Selected Companies Analyses, the Proxy Statement fails to disclose the

actual multiples for each of the selected companies’ financial performance found on page 53-54

of the Proxy Statement.

       45.      With respect to KBW’s Selected Transactions Analysis, the Proxy Statement fails

to disclose: (i) the reasons for choosing the transactions used in KBW’s analysis; (ii) the date of

each selected transaction’s closing; and (iii) the actual multiples for each of the selected

transactions used in KBW’s analysis.

       46.      With respect to KBW’s Discounted Cash Flow Analysis for SI Financial, the

Proxy Statement fails to disclose: (i) the inputs and assumptions underlying the calculation of the


                                                12
         Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 13 of 22



discount rate range of 12.0% to 15.0%; (ii) the reason for selecting a five year period of 2019-

2023; (iii) the basis for applying a range of 11.0x to 15.0x concerning estimated 2024 net

income; and (iv) the excess cash flows projected by SI Financial.

        47.      With respect to KBW’s Discounted Cash Flow Analysis for Berkshire, the Proxy

Statement fails to disclose (i) the inputs and assumptions underlying the calculation of the

discount rate range of 10.0% to 13.0%; (ii) the reason for selecting a five year period of 2019-

2023; and (iii) the basis for applying a range of 11.0x to 15.0x concerning Berkshire’s estimated

2024 net income.

        48.      When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides stockholders with

a basis to project the future financial performance of a company and allows stockholders to

better understand the financial analyses performed by the company’s financial advisor in support

of its fairness opinion.

        49.      Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

               Material and Misleading Statements or Material Misrepresentations
              or Omissions Regarding the Background of the Proposed Transaction

        50.      The Proxy Statement omits material information relating to the sales process

leading up to the Proposed Transaction.

        51.      The Proxy Statement discloses that on December 5, 2018, Company D delivered

to SI Financial an indication of interest letter proposing a 100% stock transaction valued at


                                                13
          Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 14 of 22



$16.00 per share, with a fixed exchange ratio established at the time of a signing of a definitive

agreement. In addition, Company D expressed willingness to provide up to 30% of the merger

consideration in the form of cash. Despite the fact that the Company had a superior deal on the

table, Proxy Statement fails to disclose Defendants reasoning in selecting the inferior Berkshire

merger offer over the Company D merger offer.

        52.     Indeed, the Proxy Statement notes that on December 7, 2018, the Board held a

telephonic meeting to discuss the indication of interest from Company D. The Proxy Statement

states, in pertinent part:

        On December 7, 2018, the SI Financial board of directors held a telephonic board
        meeting to discuss the unsolicited indication of interest letter from Company D
        and the increased exchange ratio offered by Berkshire Hills Bancorp.
        Representatives of KBW and Kilpatrick Townsend participated in the meeting. A
        representative of Kilpatrick Townsend reviewed with the board members their
        fiduciary duties to the stockholders of SI Financial. Representatives of KBW
        reviewed and compared the terms of the latest transactions proposed by Berkshire
        Hills Bancorp and Company D, provided an overview of Berkshire Hills Bancorp
        and Company D and their respective financial performance, reviewed the market
        performance of SI Financial, Berkshire Hills Bancorp and Company D, and
        reviewed financial aspects of each of the proposed transactions. The SI Financial
        board of directors discussed the execution risks of the proposed transaction with
        Berkshire Hills Bancorp compared to the proposed transaction with Company D
        and concluded that the execution risks of an immediately actionable transaction
        with Berkshire Hills Bancorp were significantly less than the risks associated with
        a transaction with Company D, which remained subject to negotiation of
        definitive transaction documents and reciprocal due diligence. Following
        discussion of the merits and risks of each transaction, including consideration of
        the prospects of Berkshire Hills Bancorp as compared to Company D, the SI
        Financial board of directors approved continuing to finalize the transaction with
        Berkshire Hills Bancorp under the terms of its revised proposal.

However, the Proxy Statement fails to disclose what risks would be associated with pursuing a

superior transaction with Company D. This information is material to shareholders in deciding

whether or not to vote in favor of the Proposed Transaction.




                                                14
           Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 15 of 22



                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          53.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          55.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          56.   Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

          57.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to


                                                     15
         Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 16 of 22



disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       58.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       59.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       60.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a registration statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

       61.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff and the Class, who will be deprived of their right to cast an informed vote if such



                                               16
           Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 17 of 22



misrepresentations and omissions are not corrected prior to the vote on the Proposed Transaction.

          62.   Plaintiff and the Class have no adequate remedy at law. Only through the exercise

of this Court’s equitable powers can Plaintiff and the Class be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          63.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          64.   The Individual Defendants acted as controlling persons of SI Financial within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of SI Financial, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          65.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          66.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the


                                                  17
          Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 18 of 22



unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       67.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       68.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       69.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably

harmed.

       70.     Plaintiff and the Class have no adequate remedy at law. Only through the exercise

of this Court’s equitable powers can Plaintiff and the Class be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Ordering that this action may be maintained as a class action and certifying

Plaintiff as the Class Representative and Plaintiff’s counsel as Class Counsel;

       B.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;



                                                 18
         Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 19 of 22



       C.      Directing the Individual Defendants to disseminate an Amendment to its Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       D.      Directing Defendants to account to Plaintiff and the Class for their damages

sustained because of the wrongs complained of herein;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: March 5, 2019                            Respectfully submitted,


                                                       By: /s/ Joshua M. Lifshitz
                                                       Joshua M. Lifshitz
                                                       Email: jml@jlclasslaw.com
                                                       LIFSHITZ & MILLER LLP
                                                       821 Franklin Avenue, Suite 209
                                                       Garden City, New York 11530
                                                       Telephone: (516) 493-9780
                                                       Facsimile: (516) 280-7376

                                                       Attorneys for Plaintiff




                                                  19
                 Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 20 of 22


                  CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS


I, Tammy Raul, hereby certify that:


1. Plaintiff has reviewed the complaint and authorized the commencement of a lead plaintiff motion and/

or filing of a complaint on plaintiff's behalf.

2. I did not purchase the security that is the subject of this action at the direction of plaintiff's counsel or in

order to participate in any private action arising under this title.

3. I am willing to serve as a representative party on behalf of a class and will testify at deposition

and trial, if necessary.

4. My transactions in SIFI securities that are the subject of this litigation during the Class Period are

attached hereto as Exhibit A.

5. I have served as or sought to serve as a representative party on behalf of a Class under this title during

the last three years. See Exhibit B.

6. I will not accept any payment for serving as a representative party, except to receive my pro rata

share of any recovery or as ordered or approved by the Court, including the award to a representative of

reasonable costs and expenses (including lost wages) directly relating to the representation of the class.




I declare under penalty of perjury that the foregoing are true and correct statements.


Executed on 03/05/2019




Signature
         Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 21 of 22



                                               Exhibit A

       My transactions in SI Financial Group, Inc. (SIFI) securities that are the subject of this

litigation during the class period set forth in the complaint are as follows (“P” indicates a

purchase, “S” indicates a sale):

   Security           Date              Sale          Purchase        Number of         Price per
                                                                       Shares            Share
      SIFI         10/21/2018                              P             5               $13.34
        Case 1:19-cv-02038-ALC Document 1 Filed 03/05/19 Page 22 of 22



                                        Exhibit B

Raul v. Amtrust Financial Services, Inc., et al., Case No. 1:18-cv-4440 (S.D.N.Y.)
Raul v. Nevsun Resources Ltd., et al., Case No. 1:18-cv-10420 (S.D.N.Y.)
Raul v. Dover Downs Gaming & Entertainment, Inc. et al., Case No. 1:18-cv-11506 (S.D.N.Y)
Raul v. Cavium, Inc. et al., Case No. 1:18-cv-139 (S.D.N.Y.)
